Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Georgiy L. Khayet Registration No.: 59,595 on 05/21/2021.
	
This application has been amended as follows:
Claims 1-2, 5, 14, 16-17 and 21 are amended.
Claim 8 is cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A system for monitoring a person 
	a central data portal; and
	a data collection device communicatively coupled to the central data portal, the data collection device being configured to:
	collect sensor data from the one or more sources, wherein:
	the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person; and
	the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device;
	process the sensor data to evaluate status data 
	the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;
	the type of the second location includes one of an outdoor location or an indoor location; and
	the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person; and
	transmit the status data to the central data portal, wherein the central data portal is configured to process the status data for storage and visualization.

2.	(Currently Amended) The system of claim 1, wherein the evaluation of the status data concerning a first status of the first source is partially based on a second sensor data of the sensor data collected from the second source, the second source being different from the first source.

5.	(Currently Amended) The system of claim 1, wherein the one or more sources may include one or more of a building, a room, the outdoor locationand an asset.

14.	(Currently Amended) The system of claim 6, wherein the data collection device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status concerning the building or the room including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, the window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.

16.	(Currently Amended) A method for monitoring a person 
	collecting, by a data collection device communicatively coupled to a central data portal, sensor data from the one or more sources, wherein:
	the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person; and
	the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device; 
	processing, by the data collection device, the sensor data to evaluate status data 
	the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;
	the type of the second location includes one of an outdoor location or an indoor location; and
	the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person;
	transmitting, by the data collection device, the status data to the central data portal; and
	processing, by the central data portal, the status data for storage and visualization.

17.	(Currently Amended) The method of claim 16, wherein the evaluation of the status data concerning a first status of the first source is based on a second sensor data of the sensor data collected from the second source, the second source being different from the first source.

20.	(Currently Amended) The system of claim 16, wherein the one or more sources may include one or more of a building, a room, the outdoor locationand an asset.

21.	(Currently Amended) A system for monitoring a person 
	a central data portal; and
	a data collection device communicatively coupled to the central data portal, the data collection device being configured to:
	collect sensor data from the one or more sources, wherein:
	the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person; and
	the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device;
	process the sensor data to evaluate status data 
	the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;
	the type of the second location includes one of an outdoor location or an indoor location; and
	the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person; and
	transmit the status data to the central data portal, wherein the central data portal is configured to process the status data for storage and visualization; and
	a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide the person with access to the status data stored on the central data portal for the visualization on a user device.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a system for evaluating and transmitting combined external data form one or more sources, the system comprising: the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with a person; and the sensor data include position data of the vehicle and position data and motion data of the handheld microprocessor device; process the sensor data to evaluate status data concerning status of the one or more sources, wherein the evaluation of the status data is enabled or disabled based on a first location of the first source, a type of a second location of the second source, and a proximity of the first source to the second source, wherein; the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source; 	the type of the second location includes one of an outdoor location or an indoor location; and the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person.
	US2013/0194066A1 to Rahman discloses a system for evaluating and transmitting combined external data form one or more sources, the system comprising: a central data portal (fig 1:114, par[0043]); and a data collection device (fig 1:104-112, par[0042]) communicatively coupled to the central data portal (par[0043]), the data collection device being configured to: collect sensor data from the one or more sources (fig 1:116,118,120,122&124; par[0043]); process the sensor data to evaluate status data concerning status of the one or more sources (par[0050], [0081]); and transmit the status data to a central data portal (par[0043], [0056], [0090]).
	Rahman does not explicitly disclose a system for evaluating and transmitting combined external data form one or more sources, the system comprising: the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with a person; and the sensor data include position data of the vehicle and position data and motion data of the handheld microprocessor device; process the sensor data to evaluate status data concerning status of the one or more sources, wherein the evaluation of the status data is enabled or disabled based on a first location of the first source, a type of a second location of the second source, and a proximity of the first source to the second source, wherein; the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source; 	the type of the second location includes one of an outdoor location or an indoor location; and the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685